DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1, 2, 4, 6, 8, 14, 22-24, 27 and 28 are allowable in light of Applicant’s amendments and the Examiner’s Amendment below. Claims 10, 11, 13, 15-17, 26, and 29-39, previously withdrawn from consideration as a result of a restriction requirement, have unity of invention with the allowed claims. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 9/2/20, is hereby withdrawn and claims  10, 11, 13, 15-17, 26, and 29-39 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Compliance with 37 CFR §§ 1.821—1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  The amendments to the specification filed 3/15/22 place the application in compliance with the requirements of 37 C.F.R. §§ 1.821-1.825.

Claim Status
The amendments filed 3/15/22 are acknowledged. Claims 3, 5, 7, 9, 12, 18-21 and 25 are cancelled. Claims 1,2, 4, 8, and 28 are amended. Claims 1, 2, 4, 6, 8, 10, 11, 13-17, 22-24, and 26-39 are pending. Claims 10, 11, 13, 15-17, 26, and 29-39 are rejoined.
Claims 1, 2, 4, 6, 8, 10, 11, 13-17, 22-24, and 26-39 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 3/15/22 and 5/24/22 have been considered.  Signed copies are enclosed.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
	
Objections Withdrawn
The objection to claim 1 because of the following informalities:  the term “PCSK9” contains an acronym and/or abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 1 because of the following informalities:  the phrase “NO:5; LCDR3” should contain a conjunction, for example “NO:5; and LCDR3” is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 8 because of the following informalities:  the phrase “antigen binding fragment is the fragment” should be amended to read “antigen binding fragment is a fragment” is withdrawn in light of applicant’s amendments thereto. 

The objection to the specification for the use of numerous trademarks is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Withdrawn
The rejection of claims 1, 2, 4, 6, 8, 14, and 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. The rejection of claim 25 is rendered moot by cancellation of the claim. 

The rejection of claim 2 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection of claim 25 is rendered moot by cancellation of the claim. 

The rejection of claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by CN 106084058 (published 11/9/16, Applicant provided on IDS filed 6/26/20) is withdrawn in light of applicant’s amendments thereto. 
  
The rejection of claims 1, 2, 4, 6, 8, 14, 22-24, 27 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 23-39 of copending Application No. 17/050,179 (reference application) is withdrawn.  According to MPEP 1490, if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent. The instant application has an effective U.S. filing date of 12/22/17, while the copending application has an effective U.S. filling date of 5/10/19, making the instant application the earlier filed application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jia Li on 6/16/22.
The application has been amended as follows: 
In the claims:
Claims 13, 16, 26, 30, and 34-39 are amended to read as follows:
13. A method for preparing an anti-PCSK9 antibody or the antigen-binding fragment thereof, said method comprising culturing the isolated mammalian cell of claim 26 under conditions suitable for expression of the anti-PCSK9 antibody or the antigen-binding fragment thereof, optionally isolating said antibody or the antigen-binding fragment thereof, optionally said method further comprises recovering the anti-PCSK9 antibody or the antigen-binding fragment thereof from the isolated mammalian cell.

16. A method of treating hypercholesterolemia and/or hyperlipidemia in a subject, said method comprising administering to the subject an effective amount of the anti-PCSK9 antibody or the antigen-binding fragment thereof of claim 22.

26. An isolated mammalian cell comprising the nucleic acid of claim 10.

30. The method of claim 16, wherein said c

34. A method of reducing LDL-cholesterol level in a subject, said method comprising administering to the subject an effective amount of the anti-PCSK9 antibody or the antigen-binding fragment thereof of claim 1 [[22]].

35. A method of treating hypercholesterolemia and/or hyperlipidemia in a subject, said method comprising administering to the subject an effective amount of the anti-PCSK9 antibody or the antigen-binding fragment thereof of claim 23.

36. The method of claim 35, wherein said c

37. A method of treating hypercholesterolemia and/or hyperlipidemia in a subject, said method comprising administering to the subject an effective amount of the anti- PCSK9 antibody or the antigen-binding fragment thereof of claim 1.

38. The method of claim 37, wherein said c

39. The method of claim 37 [[36]], further comprising administering to the subject an effective amount of a second medicament, wherein the anti-PCSK9 antibody or the antigen binding fragment thereof is the first medicament. wherein said second medicament comprises a statin.

Conclusion
Claims 1, 2, 4, 6, 8, 10, 11, 13-17, 22-24, and 26-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	6/16/22


/BRIAN GANGLE/               Primary Examiner, Art Unit 1645